Citation Nr: 0814865	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  03-15 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder. 

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to an increased disability rating for a 
lumbar spine disability.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from May 29, 1976, to June 
22, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The original claim on appeal regarding the veteran's claim of 
entitlement to an increased disability rating for his 
service-connected lumbar spine disability was received on 
November 8, 1993.  At that time, service connection was in 
effect for a lumbosacral strain.  By means of an April 1994 
rating decision, the RO held that the veteran's service-
connected lumbar spine disability warranted an increased 
disability rating of 20 percent.  The veteran appealed the 
assigned disability rating.  

The veteran underwent a right L4-5 laminectomy and discectomy 
in July 1994.  The RO revisited the matter in November 1994 
and held that a disability rating in excess of 20 percent for 
the veteran's lumbosacral strain was not warranted.   At that 
time, the RO also denied entitlement to a temporary total 
disability rating based on required convalescence and held 
that new and material evidence had not been presented to 
reopen the claim of entitlement to service connection for 
herniated nucleus pulposus, L4-5.   

In November 2000, the RO held that the veteran's service-
connected lumbosacral strain warranted a disability rating of 
40 percent, effective April 23, 1999.  In May 2002, the RO 
continued the previously assigned 40 percent evaluation.  In 
June 2003, the RO held that service connection for herniated 
nucleus pulposus, L4-5, was warranted.  The RO determined 
that the veteran's lumbar spine disability, to include the 
lumbosacral strain and the herniated nucleus pulposus, 
warranted a 40 percent disability rating, effective November 
8, 1993.  Additionally, an evaluation of 100 percent was 
assigned, effective July 4, 1994, based on surgical treatment 
requiring convalescence.  Thereafter, effective September 1, 
1994, a disability rating of 40 percent was assigned for the 
veteran's lumbar spine disability.  

In October 2004, the RO held that service connection was not 
warranted for right and left knee disorders.  At that time, 
the RO also determined that the veteran's lumbar spine 
disability did not warrant a disability rating in excess of 
40 percent.  

In November 2005, the RO revisited the matter and held that 
the veteran's service-connected lumbar disability warranted a 
60 percent disability rating, effective November 8, 1993.  
The previously assigned 100 percent evaluation, effective 
July 4, 1994, based on surgical treatment and the 40 percent 
evaluation, effective September 1, 1994, were continued.  At 
that time, the RO also determined that service connection for 
right lower extremity radiculopathy was warranted, effective 
March 23, 2003; a 10 percent disability rating was assigned.  

In March 2006, the RO held that the veteran's lumbar spine 
disability warranted a 60 percent disability rating, 
effective October 21, 1993.  On October 21, 1993, private 
treatment records from Dr. Silverman indicated that the 
veteran had received treatment for back difficulties after 
experiencing a fall.  The previously assigned 100 percent 
evaluation, effective July 4, 1994, based on surgical 
treatment and the 40 percent evaluation, effective September 
1, 1994, were continued.  

In May 2006, the RO upheld the prior denials of entitlement 
to service connection for right and left knee disorders.  By 
means of a January 2007 rating decision a total disability 
rating was granted based upon individual unemployability, 
effective September 5, 2006.  In June 2007, the veteran 
withdrew his claim for an earlier effective date for the 
assignment of the 60 percent disability, as well his claim of 
entitlement to an extension of Paragraph 30 benefits.  

The veteran presented testimony before a Decision Review 
Officer in March 1995 and June 1997.  The matter was remanded 
in June 2001, in order to afford the veteran an opportunity 
to present testimony during a hearing before a Decision 
Review Officer.  The veteran subsequently withdrew his 
hearing request.



FINDINGS OF FACT

1.  The veteran's right knee disorder did not have its onset 
during active service and is not otherwise etiologically 
related to the veteran's service or to a service-connected 
disability.

2.  The veteran's left knee disorder did not have its onset 
during active service and is not otherwise etiologically 
related to the veteran's service or to a service-connected 
disability.

3.  Throughout the pendency of this appeal, the veteran's 
service-connected lumbar spine disability has been 
characterized by right lower extremity radiculopathy, pain, 
and limitation of motion.

4.  Throughout the pendency of this appeal, the veteran's 
service-connected lumbar spine disability has not manifested 
by unfavorable ankylosis of the entire spine.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right knee disorder, on a direct basis or as secondary to a 
service-connected disability, have not been met.  38 U.S.C.A. 
§§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  The criteria for entitlement to service connection for a 
left knee disorder, on a direct basis or as secondary to a 
service-connected disability, have not been met.  38 U.S.C.A. 
§§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

3.  The criteria for a disability rating in excess of 60 
percent for a lumbar spine disability for the period from 
October 21, 1993, to July 4, 1994, for a lumbar spine 
disability, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5287, 5292, 5293, 5295 (1994).

4.  As of September 1, 1994, the criteria for the assignment 
of a 60 percent disability rating, but no higher, for a 
lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5285-5294 (effective through September 25, 
2003), Diagnostic Code 5293 (effective from September 23, 
2002, and reclassified to 5243 effective September 26, 2003), 
Diagnostic Codes 5235-5243 (effective September 26, 2003, 
including reclassification of Diagnostic Codes 5285-5295).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by April 2004, June 2005, July 2005, January 
2006, March 2006, and October 2006, with respect to the 
claims of entitlement to service connection and increased 
disability ratings.  The January 2006, March 2006, and 
October 2006 letters also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008) clarified 
VA's notice obligations in increased rating claims.  As to 
the claim regarding the veteran's service-connected right 
lower extremity disability, the instant appeal originates 
from the grant of service connection for the disabilities at 
issue.  Consequently, Vazquez-Flores is inapplicable.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the April 2004, June 2005, July 2005, January 2006, March 
2006, and October 2006 letters.  As such, the veteran was 
aware and effectively notified of information and evidence 
needed to substantiate and complete his claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claims 
of entitlement to a disability rating in excess of 60 percent 
for a lumbar spine disability and entitlement to service 
connection for right and left knee disorders, any potentially 
contested issue regarding a downstream element is rendered 
moot.  Again, the veteran is not prejudiced by the Board's 
consideration of the pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the RO readjudicated the matter in March 2006 and May 
2006 and the record contains and August 2006 statement of the 
case following the April 2004, June 2005, July 2005, January 
2006, March 2006 letters.  Additionally, the record contains 
September 2007and November 2007 supplemental statements of 
the case following the October 2006 letter.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the April 2004, July 2005, January 2006, and March 2006 
letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Rainer 
Valley Chiropractic, Donald. R. Silverman, M.D., and 
Providence Medical center, and VA examination reports dated 
in June 1995, September 2000, May 2002, September 2004, 
August 2005, March 2007, and August 2007.  In February 2007, 
the Social Security Administration replied ha they were 
unable to locate the veteran's records.

Based on the foregoing, VA satisfied its duties to the 
veteran.

Knees
Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310.  Similarly, any increase in 
severity of a non-service connected disease or injury that is 
proximately due to or the result of a service connected 
disease or injury, and not due to the natural progress of the 
nonservice connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service- 
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322.  Additionally, the Board notes that 38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  Because VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

The veteran claims entitlement to service connection for 
right and left knee disorders.  The veteran alleges that his 
current right and left knee disorders are secondary to his 
service-connected lumbar spine disability.  A review of 
record demonstrates that the probative evidence of record 
contains no indication that the veteran's current right and 
left knee disorders are causally related to his period of 
active service, any incident therein, or any service-
connected disability.   

Service medical records are silent for any complaints or 
treatment of right and/or left knee disorders.  Similarly, 
the post-service medical evidence of record is negative for 
any notations of a right and/or left knee disorder for years 
after service separation.  The veteran reported the onset of 
his knee pain in 2004, approximately 30 years after his 
discharge from service.  In January 2004, the veteran 
presented with complaints of bilateral knee pain, which he 
indicated had been present for the past two or three weeks.  
The examiner noted that the onset of the veteran's knee pain 
coincided with his new position at work, which required a 
great deal of climbing up and down stairs.  In February 2004, 
an examiner indicated that the veteran's knee pain was 
aggravated by his employment, which required climbing many 
flights of stairs.  

In September 2004, the veteran was afforded a VA examination.  
In assessing everything clinically, the examiner held that 
the veteran's knee problems were probably totally unrelated 
to his service-connected lumbar spine disability.  He 
reasoned that a major back disability would place stress on 
the veteran's knees symmetrically; however, in this case the 
veteran's right knee was much worse than his left knee.  In 
light of the fact that the veteran's knee disorders were not 
symmetrical, the examiner concluded that the veteran's 
service-connected lumbar spine disability was less than 
likely the primary cause of the veteran's knee problems.  In 
conclusion, the veteran's knee disorders were not secondary 
to his lumbar spine disability.  

In an attempt to support his claim, the veteran queried his 
VA treatment provider as to whether his current knee problems 
were somewhat related to his service-connected lumbar spine 
disability.  In November 2004, the veteran's VA treatment 
provider responded that he was unable to provide the veteran 
with a favorable answer.  He indicated that knee arthritis 
was an extremely common problem, which occurs during the 
normal aging process.  Although he acknowledged that the 
veteran's pain was greater than would be expected of someone 
his age, it was not uncommon for people in their 50s to 
experience moderate to severe knee symptoms.  The veteran's 
treatment provider concluded that it was impossible for him 
to say whether the veteran's lumbar spine pain contributed in 
anyway to his knee problems and that he was not aware of any 
clear cause and effect in this instance.  

In August 2007, the matter was forwarded for an independent 
medical opinion.  The examiner noted that the original injury 
in 1976, as documented, did not mention any specifics with 
regards to a right knee injury.  Rather, the veteran 
sustained multiple other injures after his discharge from 
service, which included a slip and fall accident in a grocery 
store, in April 1992, and a motor vehicle accident in May 
1992.  These resulted in trauma to the veteran's left knee 
and lumbar spine.  Additionally, he noted that the 
radiographic evidence demonstrated enchondrama/bony infarct 
in the right knee, which were structural defects and in light 
of the veteran's history of substance abuse, documented in 
the medical records in March 1994, this was a likely cause of 
his knee condition, in addition to the osteoarthritic 
changes.  The examiner concluded that based upon a review of 
the medical record it was less likely than not that the 
veteran's bilateral knee disorder was related to his service-
connected lumbar spine disability.  There is no other 
competent medical opinion to the contrary.  

The only evidence linking the veteran's current right and 
left knee disorders to service-connected disability or 
service is the veteran's own assertion.  As a layperson he is 
not competent to offer medical evidence of the etiology of 
his current shoulder disorder.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board finds no evidence of right and left knee disorders 
during service or as a result of service, to include the 
service-connected lumbar spine disability.  The lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage, 10 Vet. App. at 496.  Thus, 
the Board finds no medical opinion or showing of chronicity 
to link the veteran's claimed conditions to service.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102.  Thus, the claims of 
service connection for right and left knee disorders must be 
denied.

Lumbar Spine
The veteran alleges entitlement to an increased rating for 
his service-connected lumbar spine as noted.  As noted, the 
veteran has been awarded a 60 percent disability rating from 
October 21, 1993, to July 4, 1994.  A temporary 100 percent 
evaluation was assigned based on surgical treatment requiring 
convalescence from July 4, 1994, to September 1, 1994.  As of 
September 1, 1994, a 40 percent evaluation has been assigned.  
Additionally, the veteran is in receipt of a separate 
10 percent rating for neurological manifestations of his 
lumbar spine disability, characterized as right lower 
extremity radiculopathy, effective March 23, 2003.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2007).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

While the veteran's appeal was pending VA revised regulations 
for evaluating disabilities of the spine.  The Court in 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held that the 
law "precludes an effective date earlier than the effective 
date of the liberalizing . . . regulation," but the Board 
shall continue to adjudicate whether a claimant would 
"receive a more favorable outcome, i.e., something more than 
a denial of benefits, under the prior law and regulation."  
Accordingly, the veteran's claims will be adjudicated under 
the old regulation for any period prior to the effective date 
of the new diagnostic codes, as well as under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.  Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).

Before revisions, Diagnostic Code 5292 provided for ratings 
based on limitation of motion of the lumbar spine.  A 10 
percent rating was provided for slight limitation of motion 
of the lumbar segment of the spine.  Moderate limitation of 
motion warranted a 20 percent evaluation.  Severe limitation 
of motion warranted a 40 percent rating. 

Diagnostic Code 5295, provided a 20 percent rating for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  A maximum 40 percent rating is warranted 
for severe lumbosacral strain, with a listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R.  § 4.71a).  A 
General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

The regulations for rating intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the regulations 
revised effective September 23, 2002, intervertebral disc 
syndrome is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2007).

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months, a 10 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past twelve months, 
a 20 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least four weeks but 
less than six weeks during the past twelve months, a 40 
percent rating is assigned.  When incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2007) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2007) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2007) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent), or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2007).  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.

As noted above, the criteria for rating intervertebral disc 
syndrome that became effective on September 23, 2002, 
contained a note defining incapacitating episodes and chronic 
orthopedic and neurologic manifestations.  The Federal 
Register version setting forth the final rule indicates that 
the three notes following the version of Diagnostic Code 5293 
that became effective on September 23, 2002, were deleted 
when intervertebral disc syndrome was reclassified as 
Diagnostic Code 5243 in the criteria that became effective on 
September 26, 2003.  This was inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.

As an initial matter, the Board notes that a disability 
rating in excess of 60 percent is not warranted for the 
period from October 21, 1993, to July 4, 1994.  A 60 percent 
disability rating is the maximum schedular rating available 
for intervertebral disc syndrome under the prior rating 
criteria.  A higher rating may not be assigned.  It is also 
noted that the assigned 60 percent rating is in excess of the 
maximum schedular rating available for lumbosacral strain and 
loss of range of motion of the lumbar spine under the prior 
rating criteria.  As the veteran is receiving the maximum 
schedular rating for intervertebral disc syndrome and 
limitation of motion of the lumbar spine, there is no basis 
for a disability rating in excess of 60 percent based on 
limitation of motion due to any functional loss even when 
taking into account DeLuca factors. Johnston v. Brown, 10 
Vet. App. 80 (1997).  Consideration has also been given as to 
whether an increased evaluation is available under other 
rating criteria.  Diagnostic Code 5286, however, is not 
applicable because there is no evidence of record that the 
veteran experiences ankylosis of the lumbosacral spine.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  Accordingly, a disability 
rating in excess of 60 percent for the veteran's lumbar spine 
disability is not warranted for the period from October 21, 
1993, to July 4, 1994.

As the veteran was in receipt of a 100 percent rating from 
July 4, 1994, to September 1, 1994, the matter of entitlement 
to an increased evaluation for his lumbar spine disability 
that time period is not at issue.  The Board will now address 
whether the veteran is entitled to a disability rating in 
excess of 40 percent as of September 1, 1994, for his lumbar 
spine disability.

Upon review of the medical evidence record of evidence, the 
Board finds that under the former criteria for evaluating 
intervertebral disc syndrome the veteran is entitled to a 
disability rating of 60 percent.  Under the former criteria, 
Diagnostic Code 5293 provided for a maximum 60 percent rating 
for pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
The record demonstrates that, throughout the pendency of this 
appeal, the veteran's lumbar spine disability has been 
characterized by pain, right lower extremity radiculopathy, 
and limitation of motion.  The record indicates complaints of 
persistent right leg sciatica in January 1995 and February 
1995.  May 1995 CT findings were compatible with broad based 
disc bulges at L4-5 and L5-S1.  Additionally, the examiner 
opined that the veteran's post-surgical scarring could be 
responsible for the changes along the right aspect of the 
canal at 4-5 and the finding in the right foramen at 3-4 
could represent a local disc protrusion.  VA examination 
dated in June 1995 demonstrated positive straight leg raising 
and diminished deep tendon reflexes in the patellar region.  
In January 1997, straight leg raising testing was positive on 
the right and there was decreased strength.  In May 1997, the 
veteran was diagnosed as having degenerative disc disease 
with right lower extremity radiculopathy.  In November 1997, 
the veteran demonstrated inhibited deep tendon reflexes in 
the knees and ankles.  In April 1999, the examiner was unable 
to elicit patellar reflexes and straight leg raising was 
positive.  Upon VA examination in June 2005, neurologic 
findings included positive straight leg raising, tightness of 
hamstrings, numbness of the dorsum of the right foot in the 
L5 patterns, numbness in the S1 pattern of the lateral and 
plantar aspect of the right foot, and absent knee and ankle 
reflexes.  In light of the aforementioned neurological 
deficits, the veteran's lumbar spine disability produced 
other neurological findings appropriate to the site of the 
diseased disc, and little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  As such, he is 
entitled to a 60 percent disability evaluation under this 
criteria.

The Board notes that the RO assigned a separate disability 
evaluation of 10 percent for the neurological manifestations, 
characterized as right lower extremity radiculopathy, of the 
veteran's lumbar spine disability, effective March 23, 2003.  
It is noted, however, that the currently assigned 60 percent 
disability rating pursuant to Diagnostic Code 5293, effective 
as of September 1, 1994, compensates for both the orthopedic 
and the neurological manifestations of the veteran's lumbar 
spine disability.  In light of the current grant of a 60 
percent disability rating, the Board finds that the 
assignment of a separate evaluation for right lower extremity 
radiculopathy violates 38 C.F.R. § 4.14, which states that 
the evaluation of the same disability under various diagnoses 
is to be avoided; even a noncompensable evaluation is still 
an evaluation for the purposes of 38 U.S.C.A. § 4.14.  Thus, 
the separate 10 percent rating assigned under Diagnostic Code 
5280 for the veteran's right lower extremity radiculopathy is 
no longer applicable.

The Board further notes that it does not benefit the veteran 
to have his orthopedic and neurologic manifestations 
evaluated separately.  If the veteran were to be rated 
separately for his orthopedic and neurologic manifestation, 
the combined disability rating would not result in an overall 
60 percent rating.  In this respect, severe limitation of 
motion under Diagnostic Code 5292 provides for a maximum 
rating of 40 percent in terms of orthopedic manifestations, 
even in terms of DeLuca factors.  Furthermore, the veteran's 
ratable right lower extremity radiculopathy is not severe 
enough to warrant a rating of 40 percent or higher, because 
there is no evidence of moderately severe incomplete 
paralysis, of marked muscle atrophy (60 percent), or complete 
paralysis of the foot (80 percent).  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  The veteran's primary problem does not 
involve any form of paralysis; rather, he has sensory 
radiculopathy in his right side that causes pain.  

Finally, under the final change in September 2003 for rating 
spine disease and injury, the veteran is not entitled to a 
disability rating in excess of 60 percent.  As such, he does 
not have unfavorable ankylosis of the entire spine, such as 
to warrant the next available disability rating of 100 
percent evaluation.  Throughout the pendency of this appeal 
the veteran has submitted to several VA examinations and 
orthopedic consultations that have demonstrated that he does 
not have ankylosis of the spine.  Upon VA examination in 
September 2004, flexion was to 50 degrees; extension was to 
20 degrees; lateral flexion was to 20 degrees, bilaterally; 
and rotation was to 30 degrees, bilaterally.  In June 2005, 
VA examination demonstrated flexion to 25 degrees, extension 
to 10 degrees, lateral flexion to 10 degrees, and rotation to 
20 degrees.  As to DeLuca, the examiner indicated hat the 
veteran was unable to execute five repletion of flexion in 
either the sitting or standing position and he noted that 
there was weakened movement, excess fatigue, and lack of 
endurance.  In March 2007, VA examination demonstrated no 
ankylosis of the lumbar spine.  Flexion was to 80 degrees, 
with pain beginning at 70 degrees.  Extension was to 
20 degrees, with pain beginning at 10 degrees.  Lateral 
flexion and rotation were to 20 degrees, bilaterally.  Pain 
began at 10 degrees.  In August 2007, range of motion testing 
demonstrated flexion to 50 degrees, extension to 10 degrees, 
and lateral flexion and rotation to 30 degrees.  The examiner 
indicated that joint function was not additionally limited 
after repetitive use due to pain, fatigue, weakness, lack of 
endurance.  Although the veteran has demonstrated an 
exacerbation of his lumbar spine disability, the medical 
evidence of record does not demonstrate that the veteran's 
lumbar spine disability results in unfavorable ankylosis of 
the entire spine such as to warrant a 100 percent evaluation.  

In conclusion, throughout the pendency of this appeal, the 
veteran's service-connected lumbar spine disability is 
entitled to a 60 percent disability rating, but no higher.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a right knee disorder 
is denied. 

Entitlement to service connection for a left knee disorder is 
denied.

From October 21, 1993, to July 4, 1994, entitlement to a 
disability rating in excess of 60 percent for a lumbar spine 
disability is denied.

As of September 1, 1994, a disability rating of 60 percent, 
but no higher, for a lumbar spine disability is granted.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


